DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form filed 09/30/2020 cites non-patent literature that includes citations to other references.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or in a previously considered IDS form, they have not been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Response to Amendment
Applicant amendment filed 02/25/2021 has been entered and is currently under consideration.  Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a lowering time".  There is insufficient antecedent basis for this limitation in the claim because it is not clear if the lowering time is the same as the lowering time of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessenbruch (DE102004051196 of record with reference made to examiner-provided machine translation) hereinafter H1.
Regarding claim 1, H1 teaches:
A method for preparing for a change of material in an extrusion device (Fig 2, 5: apparatus of Fig 2; [0001, 0013]).  Although H1 does not expressly teach an extrusion device for a film machine, the examiner notes that the recitation of a film machine is contained in the preamble of the claim. “[A] preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant." See Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 and MPEP 2111.02. The Examiner further submits that the recitation of a film machine is intended use. During examination, statements in the 
H1 further teaches the extrusion device comprising at least one feed unit (Fig 2, 5: reservoir 7, weighing hopper 4) for feeding feed stock to an extruder (Fig 2, extruder 1; ([0016])), the method comprising the following steps which are carried out by a control device as soon as a request to chanqe the material is identified ([0003, 0015-0023]):
- monitoring the production order and predetermining an end of a production order of the extrusion device automatically by calculating the remaining production time based on the remaining quantity of the production order, wherein according to the predetermined end of the production order and in correlation with a lowering time and the remaining production time a corresponding lowering of a filling level is carried out in the at least one feed unit ([0004-0005, 0015-0023]),
specifying a reduced changing filling level (Fig 5; [0016, 0023]; Fig 5.1, 5.4 represents the target fill level. H1 teaches a feed unit with adjustable fill quantities and to lower the fill quantities when preparing for a product changeover) for the at least one feed unit, and
maintaining a filling level of the at least one feed unit at a reduced changing filling level for the further production with the extrusion device ([0016]),
wherein a control device identifies the end of the production order and uses the end of the production order as a basis for further regulation of the method ([0015-0023]), and the control device makes the specification of the reduced changing filling level for the at least one feed unit on this basis, wherein the changing filling level is reduced with regard to a regular operating filling level inside the respective feed unit ([0016, 0023]; since the control computer of H1 controls the filling process [0016], any human operator input would necessarily require interfacing with the control computer to carry out the changes in fill level).
Furthermore, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04(III).
H1 teaches the step of identifying a change/end of product and reducing the filling level as compared to a normal operating level, and predetermining an end of the production order.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have automated the step of identifying a change/end of product, reducing the filling level as compared to a normal operating level, and predetermining an end of the production order.
Regarding claim 2, H1 teaches the method according to claim 1.
H1 further teaches wherein the filling level of the at least one feed unit is increased in batches (Fig 5.3-5.4; [0016, 0020]; granule conveyor 11 fills reservoir 7 until it reaches the desired reservoir level as determined by the computer and ultrasonic level sensor 9), when the filling level falls below the changing filling level ([0016,0020]; when reservoir 7 is empty, refill is triggered at the fill level indicated by Fig 5.3 until the feed unit is refilled to target level of Fig 5.1,5.4).
Regarding claim 3, H1 teaches the method according to claim 2.
H1 further teaches wherein the increase of the filling level in batches is made with a single refilling thrust ([0016]; reservoir 7 is filled from Fig 5.3 to Fig 5.1, 5.4 in one activation of granule conveyor 11), which refills less feed stock than an operating thrust during a normal production operation of the extrusion device ([0016, 0023]; each filling thrust is the fill quantity of reservoir 7. HI teaches to reduce the filling thrust prior to changeover to a subsequent product).
Regarding claim 4, H1 teaches the method according to claim 2.
H1 further teaches wherein at least a volume or a weight of feedstock, which corresponds to the changing filling level in the feed unit, has a refilling ratio of between 1:1 and 2:1 with at least a volume or a weight of the feedstock of a refilling thrust ([0016]).
Regarding claim 5, H1 teaches the method according to claim 1.
H1 further teaches wherein a minimal filling level (condition of Fig 5.2; [0016, 0020]), which is smaller than the changing filling level, is specified at a defined point in time prior to the end of the 
Regarding claim 8, H1 teaches the method according to claim 1.
H1 further teaches wherein a filling level signal is received by the control device in order to maintain the filling level ([0013, 0016, 0020]; a filling level is determined by a computer using signals from ultrasonic sensor 9, level sensor 20, and weighing hopper 4 hanging on load cell 6).
Regarding claim 11, H1 teaches the method according to claim 2.
H1 further teaches wherein the filling level of the at least one feed unit is increased in a single refilling thrust, when the filling level falls below the changing filling level ([0016]; reservoir 7 is filled from Fig 5.3 to Fig 5.1, 5.4 in one activation of granule conveyor 11).
Regarding claim 12, H1 teaches the method according to claim 8.
H1 further teaches wherein the filling level signal includes at least one of the following pieces of information: weight of an at least partially filled weighing funnel of the at least one feed unit, filling level in a weighing funnel of the at least one feed unit, filling level in a down pipe of the at least one feed unit, and filling level in a feed container of the at least one feed unit ([0013, 0016,0020]; a filling level is determined by a computer using signals from ultrasonic sensor9, level sensor 20, and weighing hopper 4 hanging on load cell 6).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Moller (US 5148943 of record).
Regarding claim 6, H1 teaches the method according to claim 1.
H1 does not teach wherein provision is made for at least two feed units, wherein a specific changing filling level is specified for each feed unit of the extrusion device.
In the same field of endeavor regarding extruders, Moller teaches wherein provision is made for at least two feed units, wherein a specific filling level is specified for each feed unit of the extrusion device (Col 3, In 6-23) for the motivation of metering different material ingredients for supply to a material processing machine, such as an extruder (Col 2, In 51-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the extrusion device and method as taught by HI to include at least two feed units with individually specified feed levels in order to meter different material ingredients for supply to a material processing machine, such as an extruder.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Hessenbruch (DE10018321 of record with reference made to examiner-provided machine translation) hereinafter H2.
Regarding claim 7, H1 teaches the method according to claim 1.
HI does not teach wherein a lowering time, which is required by the further production for lowering the filling level to the changing filling level, for the at least one feed unit is determined after predetermining the end of the production order, and the reduced changing filling level is specified, when a remaining time to the end of the production order is equal to the lowering time.
In the same field of endeavor regarding changing product in an extruder, H2 teaches wherein the lowering time ([0006, 0015]; the calculated time), which is required by the further production for lowering the filling level to the changing filling level, for the at least one feed unit is determined after predetermining the end of the production order, and the reduced changing filling level is specified ([0006]; “almost empty”), when the remaining time to the end of the production order is equal to the lowering time for the motivation of reducing changeover time and making material change fast and cost effective ([0006, 0015]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by H1 with the steps specifying a changing filling level when the remaining time of the end of production order is equal to the lowering time as taught by H2 in order to reduce changeover time and make material change fast and cost effective.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant argues that H1 does not teach the automatic regulation of the method includes at least one operation according to which the actual filling level in the at least one feed unit will be lowered in a special and sophisticated manner, preferably to the reduced changing filling level. This reduced changing 
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that that HI does not disclose wherein according to the predetermined end of the production order and in correlation with a lowering time and the remaining production time a corresponding lowering of a filling level is carried out in the at least one feed unit. However, the filling level of HI is lowered to the reduced filling level which is based on a predetermined end of production order ([ 0016, 0023]). Furthermore, the amount of material in the feed unit itself is a determining variable in the lowering time and remaining production time. Therefore applicant amendments do not overcome the current art of record and the application would not be in condition for allowance.
Similarly, claims 2-8 and 13-14 which depend from claim 1 are taught as well.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER A WANG/
Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743